Order entered January 18, 2017




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-01285-CV

                        IN THE INTEREST OF G.E.D., A CHILD

                     On Appeal from the 470th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 470-51847-2008

                                         ORDER
       Before the Court is Robin N. Washington’s January 16, 2017 request for an extension of

time to file the reporter’s record. Ms. Washington’s request is GRANTED.

       We ORDER the reporter’s record to be filed no later than February 16, 2017.

                                                    /s/   CRAIG STODDART
                                                          JUSTICE